Citation Nr: 1723991	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left knee patellofemoral syndrome (left knee disability) for the period prior to March 19, 2012, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1993 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which granted service connection for left knee disability and assigned a noncompensable rating, effective March 5, 2011.

An October 2013 decision reflects that a higher 10 percent rating for the left knee disability was granted, effective March 19, 2012.

In October 2015, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the American Legion as his representative.  The Board recognizes this change in representation.

In a December 2016 appellant brief, the Veteran, through his representative, appears to raise a claim for a higher rating for his service connected right knee disability.  
Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014) (codified in 38 C.F.R Parts 3, 19, and 20 (2016)).  When such a communication is received, the AOJ shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) 2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with the revised regulations.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue.

The Veteran asserts that his left knee disability has increased in severity since his last VA examination.  Specifically, in his May 2013 substantive appeal (via a VA form 9), he stated that he has continued to receive treatment at the VA for his left knee disability and has been prescribed a knee brace for his left knee.  The Veteran was last afforded a VA examination of his left knee disability.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Prior to scheduling the Veteran for this examination, all outstanding VA medical records should be obtained and associated with the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records that are pertinent to the left knee disability on appeal.
 
2.  Then, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the current severity and manifestations of the service-connected left knee disability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the report of the examination should include a discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, and all clinical findings reported in detail. The VA examiner should provide responses to the following:

a.  Conduct range of motion testing of the left knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  

b.  The VA examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the left knee.  If pain on motion is observed, the VA examiner should indicate the point at which pain begins.  

c.  The VA examiner should consider the Veteran's reports of flare-ups of the left knee and portray any related functional loss in terms of additional range of motion loss.  If the VA examiner is unable to do so, the VA examiner must indicate why.

d.  The examiner must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the examiner should objectively characterize it as being productive of slight, moderate, or severe impairment.

e.  The examiner should comment on any functional impairment from the service-connected left knee disability.

A detailed rationale is requested for all opinions provided.  

3.  Then, readjudicate the claim, to consider all applicable diagnostic codes.  If any decision remains adverse to the Veteran, issue a SSOC and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




